Citation Nr: 1627877	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  16-05 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right foot disorder.

2.  Entitlement to service connection for a right foot disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from August 1981 to July 1986 and from January 1991 to June 1991, including service in support of Operation Desert Storm.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2015 and June 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should take into account those electronic records.  

The Board recognizes that the Veteran attempted to raise the issues of entitlement to service connection for bilateral hearing loss and tinnitus in May 2016.  The Veteran and his representative are advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a December 2007 rating decision, the RO previously considered and denied service connection for a right foot disorder.

2.  The Veteran was notified of the December 2007 rating decision and of his appellate rights, but he did not appeal that determination.  There was also no evidence received within one year of that determination.

3.  In an October 2013 rating decision, the RO considered and denied the Veteran's request to reopen his claim for service connection for a right foot disorder and new evidence was received within one year of that determination.

4.  In a September 2014 rating decision, the RO again considered and denied the Veteran's request to reopen his claim for service connection for a right foot disorder, but he requested reconsideration in an October 2014 statement.

5.  In a February 2015 rating decision, the RO reopened the Veteran's claim for service connection for a right foot disorder, considering and denying the claim on the merits.

6.  In a June 2015 rating decision, the RO again considered and denied service connection for a right foot disorder.  

7.  The Veteran submitted a notice of disagreement with the RO's decision regarding service connection for a right foot disorder in August 2015, within one year of the February 2015 and June 2015 rating decisions.  

8.  The evidence received since the December 2007 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a right foot disorder.  

9.  The evidence is at least equally balanced as to whether the Veteran has been shown to currently have a right foot disorder that is related to his military service.


CONCLUSIONS OF LAW

1.  The December 2007 rating decision, which denied service connection for a right foot disorder, is final.  All subsequent rating decisions regarding a right foot disorder are not final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2015).

2.  The evidence received subsequent to the December 2007 rating decision is new and material, and the claim for service connection for a right foot disorder is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  Resolving reasonable doubt in the Veteran's favor, a right foot disorder is a result of the Veteran's active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  In light of the favorable disposition below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error with respect to the issue adjudicated in this decision.

II. New and Material Evidence

A. Governing Law

Pursuant to 38 U.S.C.A. § 5108 (West 2014), a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2015). 

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (holding that in determining whether evidence is new and material, the credibility of newly presented evidence must be presumed unless evidence is inherently incredible or beyond competence of witness).

The Board notes that the threshold for determining whether the new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  See id. at 118, 124 (Lance, J. concurring). 

The Board has a jurisdictional responsibility to determine whether a claim should or should not be reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  In other words, new and material evidence is jurisdictional and without it the Board has no jurisdiction to adjudicate the merits de novo.  McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Therefore, the Board must conduct a new and material evidence analysis regardless of whether or not the RO has previously found in favor of reopening a claim. 

B.  Analysis 

Initially, the Board observes that the Veteran's claim of service connection for a right foot disorder was previously considered and denied by the RO in a rating decision dated in December 2007.  The Veteran was notified of that decision and of his appellate rights; however, he did not submit a notice of disagreement.  In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  There was also no evidence received within one year of the issuance of the decision.  Therefore, the rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.200, 20.201, 20.302, 20.1103.

In November 2012, the Veteran requested that his claim of service connection for a right foot disorder be reopened.  The RO denied that request in an October 2013 rating decision.  The Veteran repeated his request in August 2014, less than one year after the October 2013 rating decision; however, as that request included additional relevant evidence in the form of lay statements, the October 2013 decision is not final.  See 38 C.F.R. § 3.156(b) (2015).  

The RO denied the Veteran's August 2014 request in a September 2014 rating decision.  However, the Veteran requested reconsideration in October 2014, and, therefore, the September 2014 decision is not final.

The RO reopened the Veteran's claim and denied it on the merits in a February 2015 rating decision.  The RO confirmed and continued that denial in a June 2015 rating decision.  The Veteran submitted a notice of disagreement in August 2015, within one year of both decision and subsequently perfected his appeal.  

Accordingly, for purposes of determining whether new and material evidence has been submitted with the claim, the Board finds that the last prior final denial of the claim is the December 2007 rating decision.  The evidence of record at the time of that decision included the Veteran's service and VA treatment records.  In the December 2007 rating decision, the RO found that the Veteran had not established a nexus between a current right foot disorder and any disease or injury during his active duty service. 

The evidence associated with the claims file subsequent to the December 2007 rating decision includes lay statements pertaining to the onset of the Veteran's right foot disorder, additional VA treatment records, and VA medical examination reports and opinions.  This is evidence is new in that it was not previously of record and is not cumulative or redundant of the evidence already considered.  

With regard to whether the evidence is material, as noted above, the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade, 24 Vet. App. at 117.  The RO's December 2007 rating decision was based on the lack of nexus between the Veteran's right foot disorder and his active duty service.  As the newly submitted lay statements and medical opinions are relevant to the issue of nexus, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim of service connection for a right foot disorder. 

III.  Service Connection

A. Governing Law

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service. 38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a) (2015). Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service. 38 C.F.R. § 3.303(d) (2015).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).    

B. Right Foot Disorder

The Veteran's May 1991 separation examination noted a bruise on his right foot.  A treatment record dated the following day notes a right foot bruise that the Veteran reported as having lasted for two weeks.  Other than numbness in both feet after exposure to cold in January 1983, the Veteran's service treatment records do not document any other right foot disorder.  

In a March 2009 treatment record, the Veteran reported that a blister in 1991 erupted and healed, but then grew into the recurring lesion.  In an August 2014 statement, the Veteran's ex-wife reported that the Veteran returned from Operation Desert Storm with a sore on his foot that persisted and worsened thereafter.  In another August 2014 statement, the Veteran's daughter reported that the Veteran's foot disorder had existed as long as she could remember and began after he returned from Operation Desert Storm.  In his August 2015 notice of disagreement, the Veteran reported that he injured his right foot during Operation Desert Storm, that this injury was diagnosed and treated as a stone abrasion, and that it persisted and worsened thereafter.  

In a June 1993 treatment record, the Veteran reported a blister and bruise on his right foot.  The treatment provider diagnosed cellulitis.  

In a February 1997 treatment record, the Veteran reported a lesion on his right foot that had been irritated for two to three months.  The treatment provider noted the lesion as well as satellite lesions and planned a biopsy.  In an April 1997 treatment record, the Veteran reported that the lesion had existed since 1991 and started as a hard knot.  A May 1997 examination for the Army Reserves noted that the lesion was infected.  In June 1997, the Veteran underwent excision of the lesion and received a skin graft from his thigh; records noted a diagnosis of chromoblastomycosis.  

In April 2004, February 2009, January 2011, and March 2011, the Veteran underwent additional biopsies of the recurring lesion.  

A July 2014 examination diagnosed the Veteran with recurrent chromoblastomycosis of the right foot and noted that possible outcomes could include partial or complete amputation of the foot.  The examination did not address the issue of etiology.    

In November 2015, a significant portion of the Veteran's right foot was amputated as a result of his recurring chromoblastomycosis.  

In May 2015, the Veteran was afforded an examination by a VA nurse practitioner, who opined that it was less likely than not that the Veteran's chronic chromoblastomycosis was a result of any disease or injury in service.  The examiner found no literature to support a connection between a bruise and chromoblastomycosis, a fungal infection.

In February 2016, the Veteran submitted a medical opinion from the Associate Chief of Staff for Research and Development and Chief of the Infectious Diseases Section of the Medical Service of the Overton Brooks VA Medical Center, who was one of the Veteran's treating physicians.  This physician had previously performed the July 2014 examination, described the history of the Veteran's recurrent lesion in detail, and opined that onset of chromoblastomycosis of the right foot occurred when a blister during the Veteran's active duty service "evolved into a firm lesion on the dorsum of his right foot" and "gradually and relentlessly progressed, leading to transmetatarsal amputation of the right foot."  

The Veteran also submitted a February 2016 medical opinion from his primary care internist, who indicated complete agreement with the other February 2016 physician's opinion.  

In March 2016, the Veteran was afforded an additional examination by a physician assistant, who reviewed the previous medical opinions then of record and opined that it was less likely than not that the Veteran's chromoblastomycosis was a result of any disease or injury in service.  This examiner found that the 1991 bruise and later cellulitis were not consistent in appearance with chromoblastomycosis.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for a right foot disorder.  See 38 C.F.R. § 3.303(a) (2015).  Of the four medical opinions of record, two are favorable to the Veteran's claim.  Even the negative March 2016 opinion remarked on the thoroughness of the first February 2016 opinion.  The February 2016 opinions, unlike the May 2015 and March 2016 opinions, are consistent with the lay reports from the Veteran and his family, which the Board finds competent and credible, indicating that a sore or lesion on his right foot was apparent upon his return from Operation Desert Storm and persisted and worsened thereafter.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed.Cir.1997) (it is the Board's duty "to analyze the credibility and probative value of the evidence"); Owens v. Brown, 7 Vet.App. 429, 433 (1995) (it is the province of the Board to weigh and assess the evidence of record).  The Board notes that the May 2015 and March 2016 opinions did not explain their decision to disregard these lay reports.  Cf. Reonal v. Brown, 5 Vet.App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual premise has no probative value).  The February 2016 physicians saw no reason to discount those reports, and neither does the Board.  

In addition, the March 2016 examiner's statement that the Veteran's right foot disorders prior to 1997 were not consistent in appearance with chromoblastomycosis is not inconsistent with the February 2016 physicians' opinion that the 1991 blister evolved over time into chromoblastomycosis.  Finally, the Board finds that the February 2016, medical opinion from the Associate Chief of Staff for Research and Development and Chief of the Infectious Diseases Section of the Medical Service of the Overton Brooks VA Medical Center is of considerable probative weight in support of the Veteran's claim.  


Accordingly, the Board finds that the evidence is at least in equipoise and, resolving reasonable doubt in favor of the Veteran, the claim is granted.  See 38 U.S.C.A. § 5107 (West 2014); Gilbert, 1 Vet. App. at 53.  

ORDER

Service connection for a right foot disorder is granted, subject to the provisions governing the award of monetary benefits.




____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


